DETAILED ACTION

Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment filed. 3/21/22  Claims 1-4, 6-14, and 16-20 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “alleviating the symptom experienced by the user.”   Applicant’s claim amendments are noted.  However,  it remains unclear what active step is being performed with the recitation of the “alleviating the symptom experienced by the user.”  For the purpose of applying art, the examiner will interpret this limitation as an intended benefit/use of the claimed method, not a step.  
Claims 2-4, 6-10 inherit the deficiencies of claim 1, and are therefore also rejected.  
Claim 11 recites “alleviating the symptom experienced by the user.”   Applicant’s claim amendments are noted.  However,  it remains unclear what active step is being performed with the recitation of the “alleviating the symptom experienced by the user.”  Moreover, it is unclear how the step of “alleviating” symptoms” (i.e. wherein the system is configured to alleviate  the symptom experienced by the user by nutritional intervention based on the generated nutrition information and preparation instructions),  is or could be a function carried out by the recited computer system.   For the purpose of applying art, the examiner will interpret this limitation as an intended benefit/use of the claimed system, not a step the system does/could perform.  
Claims 12-14, and 16-19 inherit the deficiencies of claim 1, and are therefore also rejected.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-10 are drawn to a method; claims 11-19 are drawn to a system; and claim 20 is drawn to a product (CRM) storing instructions. 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-20 recite(s) a method and system for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.    Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or
relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  The recited method and system managing personal behaviors by suggesting meals/recipes to individuals based upon medical and nutritional need(s).  
In particular, claims 1, 11, and 20 recite a method and system for:
identifying user information indicating a symptom affecting a user; 
identifying a dietary requirement based on the symptom; 
identifying a recipe requirement based on the dietary requirement; and 
presenting a recipe recommendation to the user based on the recipe requirement;
receiving an initial recipe from a recipe database;
extracting an ingredients list and an associated tag from the initial recipe, and generating nutrition information and preparation instructions based on the ingredients list and the associated tag.

Claim 1 further recite “alleviating the symptom experienced by the user by nutritional intervention based on the generated nutrition information and preparation instructions, wherein the symptom is caused by the treatment of the medical condition.”
Claim 11 similarly recites that the system  “is configured to alleviate the symptom experienced by the user by nutritional intervention based on the generated nutrition information and preparation instructions…”
  This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
Claim 11 recites additional limitation(s), including the a processor, database and memory.  The additional components is/are generic components that perform functions well-understood, routine and conventional activities that amount to no more than implementing the abstract idea with a computerized system. 
To support the finding of the identified features being generic and conventional, the generic nature of the computer system used to carryout steps of the recited method is underscored by the system description in the instant application, which discloses: 
“The user device 130 may be implemented as a computing device, such as a computer, smartphone, tablet, smartwatch, or other wearable. The user device 130 may also be implemented as, e.g., a voice assistant configured to receive voice requests from a user and to process the requests either locally on a computer device proximate to the user or on a remote computing device (e.g., at a remote computing server).” (par. 29 of application PG-PUB)
The application explains: “All of the disclosed methods and procedures described in this disclosure can be implemented using one or more computer programs or components. These components may be provided as a series of computer instructions on any conventional computer readable medium or machine readable medium, including volatile and non-volatile memory, such as RAM, ROM, flash memory, magnetic or optical disks, optical memory, or other storage media. The instructions may be provided as software or firmware, and may be implemented in whole or in part in hardware components such as ASICs, FPGAs, DSPs, or any other similar devices. The instructions may be configured to be executed by one or more processors,” (par. 57)   Such language underscores that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not the underlying structure of the additional (generic) components. 
Claim 20 recites the additional step: “provide nutritional intervention based on the generated nutrition information and preparation instructions to alleviate the symptom experienced by the user, wherein the symptom is caused by the treatment of the medical condition.”  This additional claim limitation is determined to be insignificant extra-solution activity.
In accordance with MPEP 2106.05(g), when determining whether an additional element is insignificant extra-solution activity, the following factors may be considered:
(1) 	Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) 	Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B.
(3)	 Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Examples of activities that the courts have found to be insignificant extra-solution activity include (i) mere data gathering; (ii) selecting a particular data source or type of data to be manipulated and (iii) Insignificant application.   In the instant case,  the “providing nutritional intervention” step of claim 20 is understood to be a mere outputting step (e.g. displaying or printing the nutritional information generated in an earlier step).  Therefore, the additional limitation does not render the claim patent eligible.

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.
Claims 2-4 and 6-10 are dependent from Claim 1 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the claims 2-10 fail to recite significantly more than the abstract idea. Therefore, claim(s) 2-10 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 12-14 and 16-19 are dependent from Claim 11 and include(s) all the limitations of claim(s) 11. However, the additional limitations of the claims 12-19 fail to recite significantly more than the abstract idea. Therefore, claim(s) 12-19 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hujsak (US 20180240359 A1) in view of Marlowe (US 20190015449 A1) .
Claim 1. 	Hujsak discloses a method comprising: 
identifying user information indicating a symptom affecting a user;  (par. 58- the users may be consumers seeking to meet essential nutrient requirements, prevent or treat disorders, signs or symptoms, Fig. 11K- par. 148 - The health conditions section indicates that the user is associated with health conditions "hyperthyroidism" and "migraines." Other possible examples that the user may choose from include "arthritis," "fibromyalgia," "hypertension," "depression/anxiety." The health conditions also indicate that the user is allergic to foods…; Fig. 13 (1302))
identifying a dietary requirement based on the symptom; (par. 53- The application can recommend food designs that are appealing in such context-specific environments, and yet are also designed for the consumers' unique nutritional requirements based on their personal profiles;  par.109-110-knowledge discovery module provides linkages to disease/symptoms, physiology and biochem/nutrition--- the knowledge discovery module 420 supports reasoning services to link foods to signs, symptoms, disorders, injuries or potential physical or cognitive enhancements through the actions of their cofactors and coenzyme constituents on metabolic pathways…. knowledge discovery module 420 can identify links between foods and such metabolic pathways)
identifying a recipe requirement based on the dietary requirement; (par. 52- The nutritional application platform 110 may accomplish planning at the macroscopic level by planning recipes and meals based on their ingredients, constituent nutrients, nutrient concentrations, and metabolism of consumers. The application platform 110 can also adjust timing of nutrient ingestions during the day to support upregulation or downregulation of specific cellular activities for a variety of objectives such as increasing physical activity, improving sleep, or enhancing cognitive performance. As an example, the application may provide a patient with a dietary plan temporally adjusted to expose nutrients at times that would maximize the benefits; par. 114-115 food analysis module 422 analyzes recipes of food with respect to their ingredients, and provides information on the wellness of the recipes. Specifically, the food analysis module 422 may be associated with an application that provides design of foods based on wellness objectives of consumers; See also par. 130 ) and 
presenting a recipe recommendation to the user based on the recipe requirement. (par. 137- FIGS. 11A-11K provides users with nutritional information on various foods, such as those in suggested recipes…; Fig. 11 D-E; par. 141- the application provides the user with a list of suggested recipes. Specifically, the example illustration shown in FIG. 11D includes a list 1116 of suggested recipes for a dinner meal. Each suggested recipe includes a button 1118 that the user can click into to view more details of the recipe)
receiving an initial recipe from a recipe database (Fig. 11D; par. 141- the example illustration shown in FIG. 11D includes a list 1116 of suggested recipes for a dinner meal); 
extracting an ingredients list and an associated tag from the initial recipe (Fig. 11E;par. 142- an example user interface showing details of a selected recipe item, according to one embodiment. The example illustration shows details of the selected recipe "super salad with golden turmeric dressing." The illustration includes a detailed description of the recipe and directions for making the recipe, as well as the different ingredients included in the recipe); and 
generating nutrition information and preparation instructions based on the ingredients list and the associated tag. (Fig. 11E-11F: list of ingredients, directions and display of nutritional breakdown)
Claim 1 has been further amended to recite “the method alleviating the symptom experienced by the user.”  Insofar as this limitation does not include an actively performed step, the Examiner has interpreted the limitation to mean that performing the recited method achieves the intended result of “alleviating the symptom experienced by the user by nutritional intervention based on the generated nutrition information and preparation instructions, wherein the symptom is caused by the treatment of the medical condition.”  As such, Husak discloses alleviating the symptom experienced by the user.  (see the rejection under 35 U.S.C. 112(b))
Claim 1 has been further amended to recite:  identifying user information indicating a symptom experienced by a user undergoing treatment of a medical condition causing the symptom.
Hujsak discloses identifying user information indicating a symptom, but does not expressly disclose that the user is undergoing treatment of a medical condition causing the symptom.  Marlowe discloses a method for treating patients, wherein the user the user receives dietary supplementation to alleviate symptoms caused by treatment for a medical condition.  (par. 17- combination of ingredients may provide a supplement for mitigating, preventing, or reducing side-effects of medications which can cause metabolic acidosis)
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method/system of Hujsak with the teaching of Marlowe to include patients whose symptoms/conditions result from undergoing treatment of a medical condition.  One would have been motivated to include this feature to alleviate patient symptoms, and to allow the patient to continue critical treatments for a primary medical condition.

Claim 2. 	Hujsak teaches the method of claim 1, wherein identifying the user information further comprises one or both of: receiving user information from the user indicating the symptom; and identifying previously-received user information indicating the symptom. (par. 148-the health profile of user "Denise Miller" indicates that the user has a ketogenic diet and other physical characteristics of the user. The health conditions section indicates that the user is associated with health conditions "hyperthyroidism" and "migraines"…See Also par. 149-150: additional symptoms or medical conditions to be treated-- The concussion application provides users with nutritional recommendations that avoid foods that contribute to inflammation, and eating more foods that provide anti-inflammation, anti-cancer, and anti-oxidant biological activities. The concussion application may also allow users to select preferences for avoiding specific diseases or for enhancing performances in athletic or mental capabilities)
Claim 3. Hujsak teaches the method of claim 1, further comprising: identifying a plurality of recipes within a recipe selection database that comply with the recipe requirement (par. 139-the components are ranked according to the user's specific needs and wellness goals. The user may also click into an individual component to obtain further details on the component. For example, the application may display a window that describes the recommended intake of the component, a detailed description of the component, a list of foods that the component can be found in, and a list of recipes that contain the component; Fig. 11D; par. 141-Based on the information provided by the user, the application provides the user with a list of suggested recipes. Specifically, the example illustration shown in FIG. 11D includes a list 1116 of suggested recipes for a dinner meal); 
selecting at least one selected recipe from among the plurality of recipes (par. 142-user interface showing details of a selected recipe item, according to one embodiment. The example illustration shows details of the selected recipe "super salad with golden turmeric dressing); and
 including the at least one selected recipe in the recipe recommendation. (Fig. 11D-11E; par. 141-142)
Claim 4.	 Hujsak teaches the method of claim 3, wherein the at least one selected recipe is selected from among the plurality of recipes according to a user preference associated with the user information. (par. 141-Based on the information provided by the user, the application provides the user with a list of suggested recipes.)
Claim 6.	Hujsak teaches the method of claim 1, further comprising: combining the nutrition information and the preparation instructions with the ingredients list and the associated tag to form a generated recipe. (Fig. 11E-directions and listed ingredients: illustration includes a detailed description of the recipe and directions for making the recipe, as well as the different ingredients included in the recipe, along with other types of information)
Claim 7. 	Hujsak teaches the method of claim 6, further comprising: storing the generated recipe in a recipe selection database. (par. 156-storing recipes for future use-- An artificial intelligence (AI) recommender included in the concussion application searches for the best match and optimizes recipes that match the preferences of the user. The recipes could be recipes stored in the nutritional application platform 110, or analyzed from an outside recipe system (e.g., website, food producer, or restaurant) 
Claim 8. 	Hujsak teaches the method of claim 1, wherein the dietary requirement identifies types of (i) recipes or (ii) food attributes that are associated with alleviating or resolving the symptom. (par. 156-157-provding information on what is needed to alleviate a condition or symptom and a recommending a food and further instruction on when/how to consume the nutrient (example given is for a concussion application that provides nutritional and wellness information to users dealing with acute events such as heart attacks, initial onset of diabetes, or other serious illnesses:  The recipes could be recipes stored in the nutritional application platform 110, or analyzed from an outside recipe system (e.g., website, food producer, or restaurant). The recommender can also add suggestions to consume a particular food, add particular ingredients to a salad, leave out particular ingredients, and/or replace ingredients with some other combination... par. 157- During the acute treatment stage 1228, the concussion application may recommend nutrients or foods that contain ingredients that enhance anti-oxidant effects and prevents excitotoxicity effects. The recommendation may also indicate that these foods can be consumed in an enteral or parenteral manner. The concussion application may also detect a start of a secondary treatment stage 1230 based on the assessment diagnostics of the user. During the secondary treatment stage 1230, the concussion application may recommend nutrients or foods that contain ingredients that enhance anti-oxidant effects and prevent excitotoxicity effects. The recommendation may indicate that these foods can be consumed in an enteral manner)
Claim 9.	Hujsak teaches the method of claim 1, wherein the recipe requirement identifies one or more excluded ingredients, included ingredients, excluded ingredient types, included ingredient types, and/or nutritional requirements to comply with the dietary requirement. (par. 48-offer food substitutions to avoid a particular food ;  par. 130, -suggestion of which food to include in a recipe to improve absorption of nutrients; par. 135-suggestion of which foods to eat to get to nutritional goals; par. 149-150- applications 444 include a concussion application that provides nutritional and wellness information to users dealing with acute events such as heart attacks, initial onset of diabetes, or other serious illnesses …The concussion application provides users with nutritional recommendations that avoid foods that contribute to inflammation, and eating more foods that provide anti-inflammation, anti-cancer, and anti-oxidant biological activities) 
Claim 10.  	Hujsak discloses the method of claim 1, wherein the symptom includes at least one condition selected from the group consisting of poor appetite, xerostomia, weight loss, mucositis, nausea, dysphagia, constipation, and diarrhea. (par. 86-discloses developing dietary plans for metabolic disorder for which vomiting or nausea are the symptoms:  Phenylalanine, which is toxic to the brain, builds up in the blood causing multiple debilitating symptoms including intellectual disability, seizures, nausea, vomiting, and an eczema-like rash. The therapy for this disorder is a strict phenylalanine-restricted diet allows for normal growth and development. Such information can be used to orchestrate the planning of such diets.)

Claim 11. 	Hujsak teaches a system comprising: 
a processor; (par. 56) and 
a memory storing instructions which, when executed by the processor, cause the processor to implement: (par. 169)
i.	 a recommendation requirements database including at least (i) a dietary requirements table storing a plurality of dietary requirements associated with one or more symptoms and (ii) a recipe requirements table storing a plurality of recipe requirements associated with the dietary requirements; and (par. 9-knowledge database; par. 37-par. 38: the application platform 110 includes a core knowledge database that indicates relationships between various nutrition-related topics, such as foods, chemicals, pharmacological actions of chemicals, and biological conditions of consumers to each other through a plurality of databases)
ii.	 a user recommendation system (par. 60-nutritional application platform) configured to:
 identify user information indicating a symptom affecting a user; (par. 58- the users may be consumers seeking to meet essential nutrient requirements, prevent or treat disorders, signs or symptoms, Fig. 11K- par. 148 - The health conditions section indicates that the user is associated with health conditions "hyperthyroidism" and "migraines." Other possible examples that the user may choose from include "arthritis," "fibromyalgia," "hypertension," "depression/anxiety." The health conditions also indicate that the user is allergic to foods…)
identify, within the dietary requirements table, a dietary requirement based on the symptom (par. 53- The application can recommend food designs that are appealing in such context-specific environments, and yet are also designed for the consumers' unique nutritional requirements based on their personal profiles;  par.109-110-knowledge discovery module provides linkages to disease/symptoms, physiology and biochem/nutrition--- the knowledge discovery module 420 supports reasoning services to link foods to signs, symptoms, disorders, injuries or potential physical or cognitive enhancements through the actions of their cofactors and coenzyme constituents on metabolic pathways…. knowledge discovery module 420 can identify links between foods and such metabolic pathways);
 identify, within the recipe requirements table, a recipe requirement based on the dietary requirement; (par. 52- The nutritional application platform 110 may accomplish planning at the macroscopic level by planning recipes and meals based on their ingredients, constituent nutrients, nutrient concentrations, and metabolism of consumers. The application platform 110 can also adjust timing of nutrient ingestions during the day to support upregulation or downregulation of specific cellular activities for a variety of objectives such as increasing physical activity, improving sleep, or enhancing cognitive performance. As an example, the application may provide a patient with a dietary plan temporally adjusted to expose nutrients at times that would maximize the benefits; par. 114-115 food analysis module 422 analyzes recipes of food with respect to their ingredients, and provides information on the wellness of the recipes. Specifically, the food analysis module 422 may be associated with an application that provides design of foods based on wellness objectives of consumers; See also par. 130) and 
presenting a recipe recommendation to the user based on the recipe requirement. (par. 137- FIGS. 11A-11K provides users with nutritional information on various foods, such as those in suggested recipes…; Fig. 11 D-E; par. 141- the application provides the user with a list of suggested recipes. Specifically, the example illustration shown in FIG. 11D includes a list 1116 of suggested recipes for a dinner meal. Each suggested recipe includes a button 1118 that the user can click into to view more details of the recipe)
iii.	a recipe generation system configured to:
receive an initial recipe from a recipe database (Fig. 11D; par. 141- the example illustration shown in FIG. 11D includes a list 1116 of suggested recipes for a dinner meal);
extract an ingredients list and an associated tag from the initial recipe; (Fig. 11E; par. 142- an example user interface showing details of a selected recipe item, according to one embodiment. The example illustration shows details of the selected recipe "super salad with golden turmeric dressing." The illustration includes a detailed description of the recipe and directions for making the recipe, as well as the different ingredients included in the recipe) and 
generate nutrition information and preparation instructions based on the ingredients list and the associated tag. (Fig. 11E-11F: list of ingredients, directions and display of nutritional breakdown)
Claim 11 has been further amended to recite “wherein the system is configured to alleviate  the symptom experienced by the user by nutritional intervention based on the generated nutrition information and preparation instructions.”  Insofar as this limitation does not include an actively performed step, the Examiner has interpreted the limitation to mean that performing the recited method and using the recited system achieves the intended result of “alleviating the symptom experienced by the user.”  As such, Husak discloses alleviating the symptom experienced by the user.  (see the rejection under 35 U.S.C. 112(b))
Claim 11 has been further amended to recite:  identify user information indicating a symptom experienced by a user undergoing treatment of a medical condition causing the symptom.
Hujsak discloses identifying user information indicating a symptom, but does not expressly disclose that the user is undergoing treatment of a medical condition causing the symptom.  Marlowe discloses a method for treating patients, wherein the user the user receives dietary supplementation to alleviate symptoms caused by treatment for a medical condition.  (par. 17- combination of ingredients may provide a supplement for mitigating, preventing, or reducing side-effects of medications which can cause metabolic acidosis)
At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method/system of Hujsak with the teaching of Marlowe to include patients whose symptoms/conditions result from undergoing treatment of a medical condition.  One would have been motivated to include this feature to alleviate patient symptoms, and to allow the patient to continue critical treatments for a primary medical condition.

Claim 12.	 Hujsak teaches the system of claim 11, wherein the user recommendation system is configured, to identify the user information by: receiving user information from the user indicating the symptom; and identifying previously-received user information indicating the symptom. (par. 148-the health profile of user "Denise Miller" indicates that the user has a ketogenic diet and other physical characteristics of the user. The health conditions section indicates that the user is associated with health conditions "hyperthyroidism" and "migraines"…See Also par. 149-150: additional symptoms or medical conditions to be treated-- The concussion application provides users with nutritional recommendations that avoid foods that contribute to inflammation, and eating more foods that provide anti-inflammation, anti-cancer, and anti-oxidant biological activities. The concussion application may also allow users to select preferences for avoiding specific diseases or for enhancing performances in athletic or mental capabilities)
Claim 13.	Hujsak teaches the system of claim 11, wherein the memory stores further instructions which, when executed by the processor, cause the processor to further implement: 
a recipe selection database storing a plurality of recipes associated with the plurality of recipe requirements, (par. 114-115: knowledge database) and 
wherein the user recommendation system is further configured to: identify a plurality of recipes within the recipe selection database that comply with the recipe requirement; (par. 139-the components are ranked according to the user's specific needs and wellness goals. The user may also click into an individual component to obtain further details on the component. For example, the application may display a window that describes the recommended intake of the component, a detailed description of the component, a list of foods that the component can be found in, and a list of recipes that contain the component; Fig. 11D; par. 141-Based on the information provided by the user, the application provides the user with a list of suggested recipes. Specifically, the example illustration shown in FIG. 11D includes a list 1116 of suggested recipes for a dinner meal);
select at least one selected recipe from among the plurality of recipes;  (par. 142-user interface showing details of a selected recipe item, according to one embodiment. The example illustration shows details of the selected recipe "super salad with golden turmeric dressing) and 
include the at least one selected recipe in the recipe recommendation. (Fig. 11D-11E; par. 141-142)
Claim 14.  	Hujsak teaches the system of claim 13, wherein the at least one selected recipe is selected from among the plurality of recipes according to a user preference associated with the user information. (par. 141-Based on the information provided by the user, the application provides the user with a list of suggested recipes.)
Claim 15.	Husak teaches the system of claim 13, wherein the memory stores further instructions which, when executed by the processor, cause the processor to further implement: 
Claim 16. 	Hujsak teaches the system of claim 1, wherein the recipe generation system is further configured to: combine the nutrition information and the preparation instructions with the ingredients list and the associated tag to form a generated recipe. (Fig. 11E-directions and listed ingredients: illustration includes a detailed description of the recipe and directions for making the recipe, as well as the different ingredients included in the recipe, along with other types of information)
Claim 17. 	Hujsak teaches the system of claim 16, wherein the recipe generation system is further configured to: store the generated recipe in the recipe selection database. (par. 156-storing recipes for future use-- An artificial intelligence (AI) recommender included in the concussion application searches for the best match and optimizes recipes that match the preferences of the user. The recipes could be recipes stored in the nutritional application platform 110, or analyzed from an outside recipe system (e.g., website, food producer, or restaurant)
Claim 18. 	Hujsak teaches the system of claim 11, wherein the plurality of dietary requirements identify types of (i) recipes or (ii) food attributes that are associated with alleviating or resolving the symptom. (par. 156-157-provding information on what is needed to alleviate a condition or symptom and a recommending a food and further instruction on when/how to consume the nutrient (example given is for a concussion application that provides nutritional and wellness information to users dealing with acute events such as heart attacks, initial onset of diabetes, or other serious illnesses:  The recipes could be recipes stored in the nutritional application platform 110, or analyzed from an outside recipe system (e.g., website, food producer, or restaurant). The recommender can also add suggestions to consume a particular food, add particular ingredients to a salad, leave out particular ingredients, and/or replace ingredients with some other combination... par. 157- During the acute treatment stage 1228, the concussion application may recommend nutrients or foods that contain ingredients that enhance anti-oxidant effects and prevents excitotoxicity effects. The recommendation may also indicate that these foods can be consumed in an enteral or parenteral manner. The concussion application may also detect a start of a secondary treatment stage 1230 based on the assessment diagnostics of the user. During the secondary treatment stage 1230, the concussion application may recommend nutrients or foods that contain ingredients that enhance anti-oxidant effects and prevent excitotoxicity effects. The recommendation may indicate that these foods can be consumed in an enteral manner)
Claim 19. 	Hujsak teaches the system of claim 11, wherein the recipe requirement identifies one or more excluded ingredients, included ingredients, excluded ingredient types, included ingredient types, and/or nutritional requirements to comply with the dietary requirement. (par. 48-offer food substitutions to avoid a particular food ;  par. 130, -suggestion of which food to include in a recipe to improve absorption of nutrients; par. 135-suggestion of which foods to eat to get to nutritional goals; par. 149-150- applications 444 include a concussion application that provides nutritional and wellness information to users dealing with acute events such as heart attacks, initial onset of diabetes, or other serious illnesses …The concussion application provides users with nutritional recommendations that avoid foods that contribute to inflammation, and eating more foods that provide anti-inflammation, anti-cancer, and anti-oxidant biological activities)

Claim 20. 	Hujsak teaches teaches a non-transitory, computer-readable medium storing instructions which, when executed by a processor, (par. 169) cause the processor to:
 identify user information indicating a symptom affecting a user (par. 58- the users may be consumers seeking to meet essential nutrient requirements, prevent or treat disorders, signs or symptoms, Fig. 11K- par. 148 - The health conditions section indicates that the user is associated with health conditions "hyperthyroidism" and "migraines." Other possible examples that the user may choose from include "arthritis," "fibromyalgia," "hypertension," "depression/anxiety." The health conditions also indicate that the user is allergic to foods…); 
identify a dietary requirement based on the symptom; (par. 53- The application can recommend food designs that are appealing in such context-specific environments, and yet are also designed for the consumers' unique nutritional requirements based on their personal profiles;  par.109-110-knowledge discovery module provides linkages to disease/symptoms, physiology and biochem/nutrition--- the knowledge discovery module 420 supports reasoning services to link foods to signs, symptoms, disorders, injuries or potential physical or cognitive enhancements through the actions of their cofactors and coenzyme constituents on metabolic pathways…. knowledge discovery module 420 can identify links between foods and such metabolic pathways);
identify a recipe requirement based on the dietary requirement; (par. 52- The nutritional application platform 110 may accomplish planning at the macroscopic level by planning recipes and meals based on their ingredients, constituent nutrients, nutrient concentrations, and metabolism of consumers. The application platform 110 can also adjust timing of nutrient ingestions during the day to support upregulation or downregulation of specific cellular activities for a variety of objectives such as increasing physical activity, improving sleep, or enhancing cognitive performance. As an example, the application may provide a patient with a dietary plan temporally adjusted to expose nutrients at times that would maximize the benefits; par. 114-115 food analysis module 422 analyzes recipes of food with respect to their ingredients, and provides information on the wellness of the recipes. Specifically, the food analysis module 422 may be associated with an application that provides design of foods based on wellness objectives of consumers; See also par. 130)  and 
present a recipe recommendation to the user based on the recipe requirement (par. 137- FIGS. 11A-11K provides users with nutritional information on various foods, such as those in suggested recipes…; Fig. 11 D-E; par. 141- the application provides the user with a list of suggested recipes. Specifically, the example illustration shown in FIG. 11D includes a list 1116 of suggested recipes for a dinner meal. Each suggested recipe includes a button 1118 that the user can click into to view more details of the recipe)
receive an initial recipe from a recipe database (Fig. 11D; par. 141- the example illustration shown in FIG. 11D includes a list 1116 of suggested recipes for a dinner meal);
extract an ingredients list and an associated tag from the initial recipe; (Fig. 11E; par. 142- an example user interface showing details of a selected recipe item, according to one embodiment. The example illustration shows details of the selected recipe "super salad with golden turmeric dressing." The illustration includes a detailed description of the recipe and directions for making the recipe, as well as the different ingredients included in the recipe) and 
generate nutrition information and preparation instructions based on the ingredients list and the associated tag. (Fig. 11E-11F: list of ingredients, directions and display of nutritional breakdown) 
 provide nutritional intervention based on the generated nutrition information and preparation instructions to alleviate  the symptom experienced by the user...”  (Fig. 11E-11F: list of ingredients, directions and display of nutritional breakdown)
  Insofar as the limitation “to alleviate the symptom experienced by the user” does not include an actively performed step, the Examiner has interpreted the limitation to mean that performing the recited method achieves the intended result of alleviating the symptom experienced by the user.  As such, Husak discloses alleviating the symptom experienced by the user.  
Claim 20 has been further amended to recite:  identify user information indicating a symptom experienced by a user undergoing treatment of a medical condition causing the symptom.
Hujsak discloses identifying user information indicating a symptom, but does not expressly disclose that the user is undergoing treatment of a medical condition causing the symptom.  Marlowe discloses a method for treating patients, wherein the user the user receives dietary supplementation to alleviate symptoms caused by treatment for a medical condition.  (par. 17- combination of ingredients may provide a supplement for mitigating, preventing, or reducing side-effects of medications which can cause metabolic acidosis)
At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method/system of Hujsak with the teaching of Marlowe to include patients whose symptoms/conditions result from undergoing treatment of a medical condition.  One would have been motivated to include this feature to alleviate patient symptoms, and to allow the patient to continue critical treatments for a primary medical condition.

Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive.
(A)	Applicant argues the rejections of the claims under 35 USC 112(b).
In response, the rejections of claims 1-4, 6-14, and 16-19  under 35 USC 112(b) have been maintained. While the claim amendments are noted, the amended language is not sufficient to clarify what actions are being actively performed as a function of the recited system and method.
 The examiner has previously indicated that the claim language regarding “alleviating symptoms” is an intended goal of the invention, not a step performed by the claimed system and method  (See Examiner Interview Summary, mailed 7/26/21)  Applicant was encouraged to expand on the determination that patient symptoms are alleviated.  .  
(B)	Applicant argues the rejection of the claims under 35 U.S.C. 101.  In particular, applicant argues that in claims 1, 11, and 20, the abstract idea is integrated into a practical application.
In response, the judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e).   Reciting the intended result of the system and method (i.e. to alleviate the patient’s symptoms) does not render the claim patent eligible.  As such, the rejection of the claims under 35 U.S.C. 101 has been maintained.
(C )	Applicant argues that the claimed invention is analogous to example 43.  More specifically, Applicant  asserts that the claims are integrated into a practical application because they recite a treatment or prophylaxis.
In response, the treatment or prophylaxis limitation must be “particular,” i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in Section I of the 2019 PEG. The claim also recites “administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype.” This administration step is particular, and it integrates the mental analysis step into a practical application. 
Conversely, consider a claim that recites the same abstract idea and “administering a suitable medication to a patient.” This administration step is not particular, and is instead merely instructions to “apply” the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.  The applicant’s invention similarly recites recommending nutritional intervention and “applying it”  to alleviate a user’s symptoms.  
(D)  	Applicant argues the combination of Hujsak and Marlowe is improper.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, the examiner has established that the Hujsak reference does not expressly disclose that the user is undergoing treatment of a medical condition causing the symptom.  However, the Marlowe discloses a method for treating patients, wherein the user the user receives dietary supplementation to alleviate symptoms caused by treatment for a medical condition.  (par. 17- combination of ingredients may provide a supplement for mitigating, preventing, or reducing side-effects of medications which can cause metabolic acidosis)
Moreover, the Examiner has set forth that at the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method/system of Hujsak with the teaching of Marlowe to include patients whose symptoms/conditions result from undergoing treatment of a medical condition with the motivation of allowing the patient(s) to continue critical treatments for a primary medical condition.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Fleming et al (US 20190006040 A1)- provides systems and methods for determining, customizing, and communicating dietary recommendations, particularly for patients suffering from Type 2 diabetes.
Bennett et al (US 9011153 B2)- systems and methods that provide personalized approaches for analyzing nutrient intake levels and for generating recommendations that are responsive to a user's current nutritional intake and the user's nutrition-related goals.
Langheier et al (US 20200335196 A1)- system and method for automated personalized and community-specific eating and activity planning, linked to tracking with automated multimodal item identification and size estimation.
Grimmer et al (US 20180240542 A1)-  methods for recommending foods to a user based on health data, including a vitals, genotypic and phenotypic data, user food preference data and foods data that includes macronutrient and micronutrient data for foods that may be recommended to a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Rachel L. Porter/Primary Examiner, Art Unit 3626